DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on January 21, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Allowable Subject Matter
Claims 1, 5, 6, 8-13 and 17-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 5, 6, 8-13 and 17-19 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “a solder portion bonding said upper surface electrode of said semiconductor chip and said metal wiring plate; and a sealing resin sealing said semiconductor chip and said metal wiring plate; wherein said sealing resin is in contact with said solder portion, wherein said metal wiring plate has an upper surface, wherein said metal wiring plate includes: a bonding portion solder-bonded by the solder portion to said upper surface electrode of said semiconductor chip; and a rising portion connected to said bonding portion and extended in a direction away from said semiconductor chip, wherein the upper surface of said metal wiring plate is entirely provided with said low elastic modulus sheet thereon including said low elastic modulus sheet being provided on both of said bonding portion and said rising portion” as within . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 6, 2022